Citation Nr: 1511283	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-23 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the residuals of a perforated right tympanic membrane, on a schedular basis.

2.  Entitlement to an initial compensable disability rating for the residuals of a perforated right tympanic membrane, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for the residuals of a perforated right tympanic membrane and assigned a noncompensable disability rating.  The Veteran submitted a notice of disagreement with this determination in April 2011, and timely perfected his appeal in January 2012.

In September 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ), via videoconference from the Wilmington, Delaware, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In March 2013, the Board remanded this claim for additional evidentiary development.  Such development having been completed, the claim has been returned to the Board for adjudication.

The issues of entitlement to: (1) compensation under 38 U.S.C.A. § 1151 for the residuals of a perforated right tympanic membrane; (2) a compensable disability rating for right ear hearing loss; and (3) a disability rating in excess of 10 percent for vertigo, have been raised by the record in an August 2013 statement by the Veteran, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial compensable disability rating for the residuals of a perforated right tympanic membrane, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  With respect to the right ear, the Veteran is currently service connected for Eustachian tube dysfunction, vertigo, tinnitus, and right ear mild mixed hearing loss.

2.  The Veteran is in receipt of the maximum schedular rating available for residuals of a perforated right tympanic membrane, under Diagnostic Code 6211.

CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a perforated right tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6211 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, in July 2008 and November 2008, VA provided the Veteran with appropriate notice in accordance with the decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed him of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, he was expected to obtain and submit, and which evidence would be retrieved by VA; notice of what evidence was necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA also fulfilled its duty to assist the Veteran by reviewing both the paper and electronic forms of the Veteran's claims file and obtaining identified and available evidence, both VA and private, needed to substantiate the claim and provided him with multiple VA examinations.  The VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability, and VA addressed the etiology of the various symptoms and manifestations that the Veteran believes are attributable to his service-connected disability.  Therefore, the Board finds that this examination is adequate on which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its March 2013 remand directives.  The Court noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) requested the Veteran submit additional private medical evidence and obtain a new VA medical opinion.  These directives were accomplished.  The AMC later issued an SSOC in September 2013.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As noted above, the Veteran was also afforded a hearing before the undersigned AVLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ, VLJ, or Decision Review Officer who chairs a hearing fulfill (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim on a Schedular Basis

The Veteran contends that he is entitled to an initial compensable disability rating for the residuals of a perforated right tympanic membrane, on a schedular basis.  The Board disagrees.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The December 2010 rating decision granted entitlement to service connection for the residuals of a perforated right tympanic membrane and assigned a noncompensable initial disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable (zero) percent disability rating is the maximum rating for perforation of the tympanic membrane under Diagnostic Code 6211.  Id.

The Veteran may only receive a higher initial disability rating under a different diagnostic code for diseases of the ear.  Although the medical evidence of record shows that the Veteran has a perforated right tympanic membrane and has experienced recurring infections, pain, hearing impairment, dizziness, and tinnitus (see VA Examination Reports; August 2008, November 2010, December 2010, November 2011, May 2013, and September 2013) he is already receiving compensation for these manifestations through separate evaluations for Eustachian tube dysfunction, vertigo, tinnitus, and right ear mild mixed hearing loss.  To award an additional rating under any of these diagnostic codes would thus amount to impermissible pyramiding.  See C.F.R. § 4.14 (2014) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  In addition, there is no evidence of chronic nonsuppurative otitis media with effusion (serous otitis media), otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Id; see also 38 C.F.R. §4.87, Diagnostic Codes 6200, 6201, 6202, 6205, 6207, 6208, 6209, and 6210 (2014).  As such, these diagnostic codes are inapplicable, and the Veteran's right tympanic membrane perforation must continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that entitlement to an initial compensable disability rating for the Veteran's service-connected perforated right tympanic membrane must be denied.


ORDER

An initial compensable disability rating for the residuals of a perforated right tympanic membrane, on a schedular basis, is denied.


REMAND

Throughout the appeal period, the Veteran has alleged that his perforated right tympanic membrane has caused marked interference with his employment due to frequent right ear infections, right ear pain and low energy.  See Board Hearing Testimony, September 14, 2012; see also VA Examination Report, September 25, 2013.  As discussed above, the Veteran is not entitled to a compensable rating for the residuals of his perforated right tympanic membrane on a schedular basis.  Accordingly, the Board finds that the issue of entitlement to an extraschedular rating has been raised and that the Veteran's case should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for the residuals of a perforated right tympanic membrane under the provisions of 38 C.F.R. § 3.321(b)(1).
Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation for the residuals of a perforated right tympanic membrane under the provisions of 38 C.F.R. § 3.321(b)(1).

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


